Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                           Civil Action No. ________________________

  JHON SARMIENTO, Individually and
  on behalf of all others similary situated,

         Plaintiff,                                 JURY TRIAL DEMANDED
  vs.

  SCHEAR CONSTRUCTION, LLC, a                       COLLECTIVE ACTION PURSUANT TO
  Florida Limited Liability Company,                29 U.S.C. 216(b)

         Defendant.
                                                   CLASS ACTION PURSUANT TO
                                                 / FED.R.CIV.P. 23(b)

                         COLLECTIVE/CLASS ACTION COMPLAINT

         Plaintiff, JHON SARMINETO (“Plaintiff” or “SARMIENTO”) brings this action

  individually and on behalf of all others similarly situated (hereinafter “Plaintiff and the Putative

  Class Members” or “Plaintiff and the FLSA Collective Members”), who worked for SCHEAR

  CONSTRUCTION, LLC (“Defendant” or “SCHEAR”), at any time during the last three years

  through the final disposition of this matter, to recover compensation, liquidated damages, and

  attorneys’ fees and costs pursuant to the provisions of Sections 207 and 216(b) of the Fair Labor

  Standards Act of 1938, as amended 29 U.S.C. § 216(b), and the Virgin Islands Fair Labor

  Standards Act (“Virgin Islands FLSA”), 24 V.C.I. §1 et. seq.

         Plaintiff’s FLSA claims are asserted as a collective action under Section 16(b) of the

  FLSA while his Virgin Islands FLSA claims are asserted as a class action under Federal Rule of

  Civil Procedure 23(b)(3).




                                                   1
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 2 of 13



                                                I.
                                             OVERVIEW

         1.      Defendant provides construction services throughout the United States and its

  territories, including following natural disasters such as hurricanes and tornados.

         2.      Defendant has worked on projects in Florida, New York, and the Virgin Islands,

  among other in recent years.

         3.      Due to the emergency nature of the work it contracts to do for local, state and

  federal governments, as well as private companies, Defendant demands that its employees, like

  Plaintiff work exorbitant hours, sometimes 70 or more hours in a workweek.

         4.      Defendant failed to pay Plaintiff and those similarly situated the legally-mandated

  one and one-half times their regular hourly rate for every hour that was worked over eight (8) in

  a day and/or forty (40) in a given workweek and/or for their six or more consecutive days.

         5.      This lawsuit includes both a collective action pursuant to the Fair Labor Standards

  Act (“FLSA”), 29 U.S.C. §§ 201–19, and a class action pursuant to the laws of the Virgin

  Islands, and Federal Rule of Civil Procedure 23, to recover unpaid wages, unpaid overtime

  wages, and other applicable interest, penalties, costs and fees.

         6.      Plaintiff and the Putative Class Members are those similarly situated laborers who

  have worked for Defendant, within the relevant statutes of limitations through the final

  disposition of this matter, and have not been paid for the correct amount of overtime in violation

  of the FLSA and the Virgin Islands FLSA.

         7.      Specifically, Defendant has enforced a uniform company-wide policy wherein it

  does not pay overtime premiums as required by law. Rather, all laborers in the defined classes

  are paid hourly, with straight time overtime rather than time and one half for overtime hours.




                                                   2
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 3 of 13



          8.     Pursuant to its common “no overtime” pay scheme, Defendant failed to pay

  Plaintiff and the Putative Class Members one and one-half times their regular hourly rate for

  each hour worked over 8 in a day or 40 in a week or when they worked six or more consecutive

  days.

          9.     Defendant’s company-wide policy has caused Plaintiff and the Putative Class

  Members to have hours worked that were not properly compensated.

          10.    Although Plaintiff and the Putative Class Members have routinely worked hours

  for which the FLSA and Virgin Islands FLSA require payment of overtime premiums, Plaintiff

  and the Putative Class Members have not been paid overtime of at least one and one-half their

  regular rates for all hours worked for such hours.

          11.    Defendant has knowingly and deliberately failed to compensate Plaintiff and the

  Putative Class Members the proper amount of overtime on a routine and regular basis in the last

  three years.

          12.    Plaintiff and the Putative Class Members seek to recover all unpaid overtime,

  liquidated damages, and other damages owed under the FLSA as a collective action pursuant to

  29 U.S.C. § 216(b), and to recover all damages owed under the Virgin Islands FLSA, as a class

  action pursuant to Federal Rule of Civil Procedure 23.

          13.    Plaintiff prays that all similarly situated workers (FLSA Collective Members) be

  notified of the pendency of this action to apprise them of their rights and provide them an

  opportunity to opt-in to this lawsuit.

          14.    Plaintiff also prays that the Virgin Islands Rule 23 class be certified as defined

  herein, and that Plaintiff Sarmiento designated herein be named as Class Representative for the

  Virgin Islands FLSA class.



                                                   3
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 4 of 13



                                                II.
                                           THE PARTIES

           15.    Plaintiff was employed by Defendant in the Virgin Islands during the relevant

  time period as a laborer.

           16.    Plaintiff did not receive the correct amount of overtime compensation for all

  hours worked in excess of eight (8) hours per day or forty (40) hours per workweek or when he

  worked six or more consecutive days.1

           17.    The FLSA Collective Members are those current and former laborer employees

  who were employed by Defendant at any time during the last three years through the final

  disposition of this matter, and have been subjected to the same illegal pay system under which

  Plaintiff worked i.e. straight-time pay for overtime rather than time and one half.

           18.    The Virgin Islands FLSA Class Members are current and former laborer

  employees who were employed by Defendant in the Virgin Islands at any time from the three

  years prior to the filing of this Complaint through the final disposition of this matter, and have

  been subjected to the same illegal pay system under which Plaintiff worked and was paid,

  namely Defendant’s straight-time overtime scheme.

           19.    Defendant SCHEAR is a Florida limited liability company, with its principal

  address located in Oakland Park, Florida.

           20.    Defendant simultaneously serves customers throughout the United States, with

  work operations in multiple states and/or territories at any given time.

           21.    Defendant had gross annual revenues in excess of $500,000.00 per annum in all

  years relevant to the instant claims.



  1
      The written consent of Jhon Sarmiento is attached as EXHIBIT A.

                                                   4
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 5 of 13



          22.     Defendant is a covered employer under the FLSA and acted as such in relation to

  Plaintiff and the Putative Class Members.

          23.     The unlawful acts alleged in this Complaint were committed by Defendant and/or

  Defendant’s officers, partners, agents, employees, or representatives, while actively engaged in

  the management of Defendant’s business or affairs and with the authorization of the Defendant.

                                              III.
                                     JURISDICTION & VENUE

          26.     This Court has federal question jurisdiction over the FLSA claims pursuant to 28

  U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201–19.

          27.     This Court has supplemental jurisdiction over the Virgin Islands FLSA claims

  pursuant to 28 U.S.C. § 1367.

          28.     Defendant is subject to the general jurisdiction of this Court with regard to all

  claims herein, because it is a Florida company and maintains its principal place of business

  within this District.

          29.     At all times relevant hereto, Plaintiff was a citizen of the State of Florida.

          30.     A significant portion of the acts and omissions complained of occurred within this

  District, because they arose from Defendant’s decision and failure to pay legally mandated

  overtime to its workers as complained of herein.

          31.     Thus, Defendant is subject to the specific jurisdiction of this Court with regard to

  all claims herein.

          32.     Venue is proper in this District because Defendant’s maintain their principal place

  of business in this District and the acts and omissions complained of herein occurred in this

  District.




                                                     5
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 6 of 13



                                                     IV.
                                              ADDITIONAL FACTS

           33.      From May 2019 until December 2019, Plaintiff was employed by Defendant as a

  laborer in the Virgin Islands.

           34.      Throughout the time Plaintiff was employed by Defendant, Defendant paid

  Plaintiff and those similarly situated “straight time” or their regular hourly rates, without

  overtime premiums, when they worked in excess of 8 hours per day and/or 40 hours per week

  and/or worked six or more consecutive days.

           35.      Upon information and belief, regardless of the location of the job/contracts on

  which Defendant employed laborers within the relevant time periods, Defendant paid all laborers

  under the same scheme, namely it paid laborers either day rates only or paid them solely their

  regular hourly rates (“straight time”), without overtime premiums when they worked in excess of

  40 hours per week, in excess of 8 hours per day, or when they worked six or more consecutive

  days.

           36.      Plaintiff and the putative class members have not been properly compensated for

  all the hours they worked for Defendant as a result of Defendant’s corporate policy and practice

  of whereby it fails to pay legally-mandated overtime compensation.

           37.      Defendant has maintained these illegal corporate policies for at least 10 years and

  has been repeatedly sued regarding the same FLSA violations alleged here. See, e.g., Eagle v.

  Schear Construction, LLC, et al., 2:2013cv00797, D.E. 1 (M.D. Fla. Nov. 13, 2013); Perales v.

  Schear Construction, LLC2, et al., 2:2009cv00669, D.E. 1 (M.D. Fla. Oct. 8, 2009).

           38.      Defendant has settled each of the prior lawsuits, but has persisted in willfully and

  flagrantly violating the FLSA nonetheless.

  2It appears Defendant was incorrectly sued as “Schear Corporation,” in that case, but the publicly available information
  makes clear the lawsuit arose from the plaintiffs’ employment with this Defendant.

                                                             6
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 7 of 13



         39.     As a result of Defendant’s corporate policy Plaintiff and the putative class

  members were not properly compensated for all hours worked, including all worked in excess of

  eight (8) per day or forty (40) in a workweek, or when the worked six or more workdays within a

  workweek, as required by the FLSA and Virgin Islands FLSA.

         40.     Defendant has employed other individuals who perform(ed) the same or similar

  job duties under the same pay provisions as Plaintiff.

         41.     Defendant is aware of its obligation to pay overtime for all hours worked and the

  proper amount of overtime for all hours worked in excess of eight (8) per day and forty (40) each

  week to Plaintiff and the putative class members, but has failed to do so.

         42.     Because Defendant did not pay Plaintiff and the putative class members time and

  a half for all hours worked in excess of eight (8) per day and/or forty (40) in a workweek and/or

  when he worked six or more consecutive days, Defendant’s pay policies and practices violate the

  FLSA as well as the Virgin Islands FLSA.

  C.     COLLECTIVE ACTION ALLEGATIONS

         43.     All previous paragraphs are incorporated as though fully set forth herein.

         44.     Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of all of

  Defendant’s hourly-paid employees hired to perform work anywhere in the United States or its

  territories within the last three years, who have been similarly situated to Plaintiff with regard to

  the manner in which they were paid.

         45.     Other similarly situated employees of Defendant have been victimized by

  Defendant’s patterns, practices, and policies, which are in willful violation of the FLSA.

         46.     The FLSA Collective Members are defined as:

         ALL HOURLY PAID LABORER EMPLOYEES WHO WERE
         EMPLOYED BY SCHEAR, AT ANY TIME FROM JUNE 26, 2017

                                                   7
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 8 of 13



         THROUGH THE FINAL DISPOSITION OF THIS MATTER ANYWHERE
         IN THE UNITED STATES OR ITS TERRITORIES. (“FLSA Collective
         Members”).

         47.     Defendant’s failure to pay Plaintiff and the FLSA Collective Members overtime

  compensation at the rates required by the FLSA, results from generally applicable policies and

  practices of Defendant—applicable to all hourly paid employees—and does not depend on the

  personal circumstances of Plaintiff or the FLSA Collective Members.

         48.     Plaintiff’s experiences are typical of the experiences of the FLSA Collective

  Members.

         49.     All of the FLSA Collective Members—regardless of their specific job titles,

  precise job requirements, rates of pay, or job locations—are entitled to be paid proper overtime

  premiums for all hours worked in excess of forty (40) hours per workweek.

         50.     Although the amount of damages may be individual in character, there is no

  detraction from the common nucleus of liability facts.

         51.     Absent a collective action, many members of the proposed FLSA collective likely

  will not obtain redress of their injuries and Defendant will retain the proceeds of its violations.

         52.     Moreover, individual litigation would be unduly burdensome to the judicial

  system. Concentrating the litigation in one forum will promote judicial economy and parity

  among the claims of the individual members of the classes and provide for judicial consistency.

         53.     Accordingly, the FLSA collective of similarly situated plaintiffs should be

  conditionally certified as defined as in Paragraph 46 and notice should be promptly sent.




                                                    8
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 9 of 13



  D.      CLASS ACTION ALLEGATIONS

          VIRGIN ISLANDS FLSA CLASS

          54.     Plaintiff brings his Virgin Islands FLSA Claims as class action pursuant to

  Federal Rule of Civil Procedure 23 on behalf of all similarly situated individuals employed by

  the Defendant in the Virgin Islands since June 2017.

          55.     Class action treatment of Plaintiff and the Virgin Island FLSA Class Members’

  claims is appropriate because, as alleged below, all of Federal Rule of Civil Procedure 23’s class

  action requisites are satisfied.

          56.     The number of Virgin Islands FLSA Class Members is so numerous that joinder

  of all class members is impracticable.

          57.     Plaintiff is a member of the Virgin Islands FLSA Class, his claims are typical of

  the claims of the other Virgin Islands FLSA Class Members, and he has no interests that are

  antagonistic to or in conflict with the interests of the other Virgin Islands FLSA Class Members.

          58.     Plaintiff and his counsel will fairly and adequately represent the Virgin Islands

  FLSA Class Members and their interests.

          59.     Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

  because common questions of law and fact predominate over questions affecting only individual

  class members and because a class action is superior to other available methods for the fair and

  efficient adjudication of this litigation. Specifically, some of the questions of law common to the

  Class that predominate over individual questions affecting solely individual members, include,

  but are not limited to the following:

                  a.      Whether paying “straight time” with no overtime premium compensation
                          violates Virgin Islands FLSA Law;

                  b.      Whether Defendant violated Virgin Islands FLSA law by failing to pay
                          overtime wages to the Plaintiff and Virgin Islands FLSA Class Members;
                                                  9
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 10 of 13



                  c.      Whether Plaintiff and the Virgin Islands FLSA Class Members are entitled
                          to overtime pay;

                  d.      Whether Defendant made and maintained accurate records of all time
                          worked by Plaintiff and the Virgin Islands FLSA Class Members;

                  e.      Whether Plaintiff and the Virgin Islands FLSA Class Members are entitled
                          to liquidated damages and/or prejudgment interest.

          60.     Accordingly, the Virgin Islands FLSA Class should be certified as:

          ALL HOURLY PAID EMPLOYEES WHO WERE EMPLOYED BY
          SCHEAR IN THE VIRGIN ISLANDS, AT ANY TIME FROM JUNE 2017
          THROUGH THE FINAL DISPOSITION OF THIS MATTER. (“Virgin
          Islands FLSA Class” or “Virgin Islands FLSA Class Members”).

                                             CAUSES OF ACTION

                                                 COUNT ONE
                                 (Collective Action Alleging FLSA Violations)

          61.     Defendant violated provisions of Sections 7 and 15 of the FLSA, 29 U.S.C.

   §§ 207 and 215(a)(2), by employing individuals in an enterprise engaged in commerce or in the

   production of goods for commerce within the meaning of the FLSA for workweeks longer than

   forty (40) hours without compensating such non-exempt employees for all of the hours they

   worked in excess of forty (40) hours per week at rates at least one and one-half times the regular

   rates for which they were employed.

          62.     Defendant knowingly, willfully, and with reckless disregard carried out its illegal

   pattern of failing to pay Plaintiff and other similarly situated employees the proper amount of

   overtime compensation for all hours worked over forty each week. 29 U.S.C. § 255(a).

          63.     Defendant knew or should have known its pay practices were in violation of the

   FLSA, and was specifically placed on notice of the illegality of its practices by virtue of at least

   two prior similar lawsuits.




                                                    10
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 11 of 13



          64.     Defendant is comprised of sophisticated parties and is a sophisticated employer,

   and therefore knew (or should have known) its pay policies were in violation of the FLSA.

          65.     Defendant’s violations of the FLSA were committed in reckless disregard of its

   obligations thereunder and its obligations under the various contracts under which it performed

   the subject work.

          66.     Plaintiff and the FLSA Collective Members, on the other hand, are (and were)

   unsophisticated employees who trusted Defendant to pay them according to the law.

          67.     Accordingly, Plaintiff and the FLSA Collective Members are entitled to be paid

   overtime wages for all hours worked in excess of forty (40) hours per workweek pursuant to the

   FLSA in an amount equal to one-and-a-half times their regular rate of pay, plus liquidated

   damages, attorneys’ fees and costs.

                                            COUNT TWO
                                 (Virgin Islands FLSA Class Action)

          68.     Claimant hereby incorporates and realleges the allegations contained in

   paragraphs 1 through 42 and 54 through 60, above.

                          69.    Sarmiento, on behalf of himself and the Virgin Islands FLSA

   Class, further brings this action pursuant to Fed. R. Civ. P. 23(b)(3) for back wages, interest and

   treble damages under 24 V.C.I. §1 et. seq.

          70.     Defendant violated 24 V.C.I. §20(a)(2) by failing to pay Plaintiff and those

   similarly situated one and one-half times his regular rate of pay for hours worked in excess of

   forty during each workweek.

          71.     Defendant violated 24 V.C.I. §20(a)(3) by failing to pay Plaintiff and those

   similarly situated one and one-half times his regular rate of pay for hours worked in excess of

   eight during each workday.

                                                   11
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 12 of 13



           72.    Defendant violated 24 V.C.I. §20(a)(1) by failing to by failing to pay Plaintiff and

   those similarly situated one and one-half times his regular rate of pay when he worked more than

   5 consecutive days.

           73.    Defendant’s violations of the Virgin Islands FLSA were repeated, willful and

   intentional.

           74.    Plaintiff has been damaged by said violations of the Virgin Islands FLSA.

           75.    Pursuant to Plaintiff and the Virgin Islands FLSA Class for their unpaid overtime

   compensation, plus their attorneys' fees and costs.

                                          RELIEF SOUGHT

           76.    Plaintiff respectfully prays for judgment against Defendant as follows:

                  a.      For an Order certifying the FLSA Collective and social security numbers

   of all putative collective action members;

                  b.      For an Order approving the form and content of a notice to be sent to all

   putative FLSA Collective Members advising them of the pendency of this litigation and of their

   rights with respect thereto;

                  c.      For an Order pursuant to section 16(b) of the FLSA finding the Defendant

   liable for unpaid back wages due to Plaintiff (and those FLSA Collective Members who have

   joined in the suit), civil penalties, and for liquidated damages equal in amount to the unpaid

   compensation found due to Plaintiff (and those FLSA Collective Members who have joined in

   the suit);

                  d.      For an Order certifying the Virgin Islands FLSA Class pursuant to

   F.R.C.P. 23, designating Plaintiff as the Class Representative of the Virgin Islands FLSA Class,

   and designating undersigned counsel as Class Counsel;



                                                   12
Case 0:20-cv-61249-WPD Document 1 Entered on FLSD Docket 06/25/2020 Page 13 of 13



                 e.      For a Declaratory Judgment that the practices complained of herein are

   unlawful under the FLSA and the Virgin Islands FLSA;

                 f.      For an Injunction against the Defendant and their officers, partners,

   agents, successors, employees, representatives and any and all persons in concert with it, as

   provided by law, from engaging in each of the unlawful practices, policies and patterns set forth

   herein;

                 g.      For an Order pursuant to Virgin Islands FLSA wage laws awarding the

   Plaintiff and the Virgin Islands FLSA Class all damages allowed by law;

                 h.      For an Order awarding the costs and expenses of this action;

                 i.      For an Order awarding attorneys’ fees;

                 j.      For an Order awarding pre-judgment and post-judgment interest at the

   highest rates allowed by law;

                 k.      For an Order awarding Plaintiff a service award as permitted by law;

                 l.      For an Order compelling the accounting of the books and records of the

   Defendant, at Defendant’s expense; and

                 m.      For an Order granting such other and further relief as may be necessary

   and appropriate.

   Date: June 25, 2020                      Respectfully submitted,

                                            By: /s/ Andrew R. Frisch
                                            Andrew R. Frisch, Esq.
                                            MORGAN & MORGAN, P.A.
                                            8151 Peters Road, Suite 4000
                                            Plantation, FL 33324
                                            Telephone: (954) WORKERS
                                            Facsimile: (954) 327-3013
                                            Email:      afrisch@forthepeople.com

                                            Attorneys for Plaintiff and the Putative Collective and Class

                                                  13
